Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/871,691 filed on 04/10/2015 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings

The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 01/28/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification Objections
The disclosure is objected to because of the following informalities: under “cross-reference to related application” section, the status of U.S Patent Application No. 15/990,066 and 14/683,982 now are patented need to be updated.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-3, 8-9 and 12-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 17-22 of U.S Patent No. 10651653.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Initially, it should be noted that the present application and U.S Patent No. 10651653, have the same inventive entity.  The assignee for both applications is Lutron Electronic.

Instant Application
U.S. patent 10,651,653
2. (New) An apparatus comprising:


a communication circuit to communicate commands;

a control circuit; and
a memory having instructions stored therein that when executed by the control circuit direct the control circuit to:
communicate a first command via the communication circuit to a load control device, wherein the first command comprises preset data of a preset that defines one or more operations of the load control device and further comprises a preset identifier for referencing the preset data;






store within the memory a preset flag that indicates that the preset data was communicated to the load control device;
responsive to selection of the preset, determine from the preset flag stored within the memory that the preset data was communicated to the load control device; and
responsive to determining from the preset flag that the preset data was communicated to the load control device, communicate a second command via the communication circuit to the load control device, wherein the second command comprises the preset identifier and does not include the preset data.

3. (New) The apparatus of claim 2, wherein the load control device comprises a first load control device, the preset comprises a first preset, and the instructions, when executed by the control circuit, further direct the control circuit to:
analyze, during a commissioning mode, preset data of a second preset that defines one or more operations of a second load control device;
determine a number of messages associated with communicating the preset data of the second preset to the second load control device;
when the number of messages associated with communicating the preset data of the second preset to the second load control device is less than a predetermined number, communicate the preset data of the second preset to the second load control device in response to selection of the second preset; and
when the number of messages associated with communicating the preset data of the second preset to the second load control device is greater than the predetermined number:
communicate the preset data of the second preset to the second load control device during the commissioning mode; and
responsive to selection of the second preset, communicate to the second load control device a command that does not include the preset data of the second preset.

8. (New) A load control device comprising: 



a communication circuit configured to receive commands; 
a control circuit; and 
a memory having instructions stored therein that when executed by the control circuit direct the control circuit to: 
receive a first command via the communication circuit, wherein the first command comprises preset data that defines one or more operations of the load control device and further comprises a preset identifier for referencing the preset data; responsive to receiving the first command: 

store the preset data in the memory; and 

control an electrical load based on the preset data; receive a second command via the communication circuit, wherein the second command comprises the preset identifier and does not include the preset data; 
responsive to receiving the second command: use the preset identifier from the second command to access the preset data from the memory; and 
control the electrical load using the preset data accessed from the memory.












9. (New) The load control device of claim 8, wherein the instructions, when executed by the control circuit, further direct the control circuit to store the preset data in the memory when a number of messages used to communicate the first command exceeds a predetermined number.



12. (New) A method executed by a load control device, the method comprising: 











receiving by the load control device a first command, wherein the first command comprises preset data that defines one or more operations of the load control device and further comprises a preset identifier for referencing the preset data; 

responsive to receiving the first command: storing by the load control device the preset data in a memory of the load control device; and 
controlling by the load control device an electrical load based on the preset data;

receiving by the load control device a second command , wherein the second command comprises the preset identifier and does not include the preset data; 
responsive to receiving the second command: using by the load control device the preset identifier from the second command to access the preset data from the memory; and 




controlling by the load control device the electrical load using the preset data accessed from the memory.



13. (New) The method of claim 12, further comprising storing by the load control device the preset data in the memory when a number of messages used to communicate the first command exceeds a predetermined number.


A system controller for controlling a load control device configured to control an electrical load, the system controller comprising: 
a communication circuit configured to communicate commands for controlling the load control device; 
a control circuit; and 
a memory having instructions stored therein that when executed by the control circuit direct the control circuit to: 
in response to a first selection of a first preset, communicate a first command via the communication circuit to the load control device, wherein the first command comprises preset data that defines one or more operations of the load control device in response to a selection of the first preset and further comprises a preset identifier for referencing the preset data, the first command configured to cause the load control device to store the preset identifier and at least a portion of the preset data in a memory of the load control device, and to control the electrical load based on the preset data; 
store within the memory of the system controller an indication for the first preset that the preset data was communicated to the load control device; 


in response to a second selection of the first preset, determine from the indication for the first preset stored within the memory of the system controller that the preset data was communicated to the load control device; and 
based at least in part on determining from the indication for the first preset stored within the memory of the system controller that the preset data was communicated to the load control device, communicate a second command via the communication circuit to the load control device, wherein the second command comprises the preset identifier and does not include the preset data, the second command configured to cause the load control device to use the preset identifier from the second command to access the at least portion of the preset data from the memory of the load control device, and to control the electrical load using the at least portion of the preset data accessed from the memory of the load control device.

2. The system controller of claim 1, wherein the instructions, when executed by the control circuit, further direct the control circuit to analyze preset data that defines one or more operations of the load control device in response to a selection of a second preset; and 
wherein to analyze the preset data of the second preset comprises to determine whether to communicate the preset data of the second preset to the load control device during a commissioning mode.









17. A load control device for controlling power delivered to an electrical load, the load control device comprising: 
a load control circuit configured to control the electrical load; 
a communication circuit configured to receive commands from a system controller; 
a control circuit; and 
a memory having instructions stored therein that when executed by the control circuit direct the control circuit to: 
receive a first command via the communication circuit, wherein the first command comprises preset data that defines one or more operations of the load control device in response to a selection of a first preset and further comprises a preset identifier; 
store the preset identifier and at least a portion of the preset data in the memory in response to receiving the first command; 
control the load control circuit to control the electrical load based on the preset data in response to receiving the first command; 

receive a second command via the communication circuit, wherein the second command comprises the preset identifier and does not include the preset data, the second command configured to be communicated based at least in part on an indication that the preset data for the first preset was previously communicated to the load control device; 
use the preset identifier from the second command to access the at least portion of the preset data from the memory in response to receiving the second command; and 
control the load control circuit to control the electrical load using the at least portion of the preset data accessed from the memory.

22. The load control device of claim 17, wherein, in response to receiving the first command, the instructions, when executed by the control circuit, further direct the control circuit to store the at least portion of the preset data when a number of digital messages used to communicate the first command exceeds a predetermined maximum number.

17. A load control device for controlling power delivered to an electrical load, the load control device comprising: 
a load control circuit configured to control the electrical load; 
a communication circuit configured to receive commands from a system controller; 
a control circuit; and 
a memory having instructions stored therein that when executed by the control circuit direct the control circuit to: 
receive a first command via the communication circuit, wherein the first command comprises preset data that defines one or more operations of the load control device in response to a selection of a first preset and further comprises a preset identifier; 
store the preset identifier and at least a portion of the preset data in the memory in response to receiving the first command; 
control the load control circuit to control the electrical load based on the preset data in response to receiving the first command; 
receive a second command via the communication circuit, wherein the second command comprises the preset identifier and does not include the preset data, the second command configured to be communicated based at least in part on an indication that the preset data for the first preset was previously communicated to the load control device; 
use the preset identifier from the second command to access the at least portion of the preset data from the memory in response to receiving the second command; and 
control the load control circuit to control the electrical load using the at least portion of the preset data accessed from the memory.


22. The load control device of claim 17, wherein, in response to receiving the first command, the instructions, when executed by the control circuit, further direct the control circuit to store the at least portion of the preset data when a number of digital messages used to communicate the first command exceeds a predetermined maximum number.




Allowable Subject Matter
Prior arts:
US 2014/0199974 to Nath
[0030] Exemplary embodiments of the present invention include an apparatus and method for transmitting preconfigured or predefined information in a voicemail. For example, exemplary embodiments of the present invention provide for transmission of a more efficient and relevant voicemail message. As another example, exemplary embodiments of the present invention provide for transmission of a voicemail information with reduced noise. For example, if a caller is in a noisy environment, the preconfigured or predefined information associated with a voicemail may be transmitted such that rather than the caller speaking such information into the terminal in noisy or other disruptive conditions, the caller may transmit a preconfigured or predefined information that has been input under more preferable conditions or environments. This helps the recipient more clearly understand the voicemail, and more particularly, the important information that has been preconfigured or predefined (e.g., caller name, caller phone number, and the like). According to exemplary embodiments of the present invention, the preconfigured or predefined information may be configured according to a template (e.g., which may be predefined). For example, the template may include using a preconfigured or predefined voicemail header, voicemail footer, and the like. As another example, the template may include using interleaved recorded and spoken portions of a voicemail. As yet another example, the template may include using a plurality of recorded portions of a voicemail strung together to comprise a portion of a voicemail message or an entire voicemail message.

US 2011/0063659 to Sakura
[0071] In description 11b in FIG. 11, setting contents of a plurality of presets are described between "CustomPresetList" tags described in correspondence with lines 1401 and 1412. One preset is described within "PresetSettings" tags, as described in lines 1405 and 1406. Note that a preset name is described as a parameter of "PresetSettings". The lines 1405 and 1406 describe that the preset indicated by these lines has a preset name "Standard" and setting contents of this preset are "NULL". The preset description file shown in description 11b in FIG. 11 describes another preset, that is, a preset with a name "Preset1" described in lines 1407 to 1411. The setting contents of this preset are described in lines 1408 to 1410. The line 1408 indicates ColorMode="Color", the line 1409 indicates Duplex="Simplex", and the line 1410 indicates Resolution="600". Note that an identifier "ABC." is appended in front of each item. This identifier is appended to distinguish respective setting items for respective vendors since the presets are managed by the OS and are used common to each vendor. As described above, the types and setting contents of presets are defined by this preset description file.

US 2009/0263064 to Choi
[0029] The data in the file body 13 can only be accessed using the information in the file header 11. That is, the data in the file body 13 cannot be read without the information in the file header 11.

[0032] The separately stored file header 11 and file body 13 may be combined together into the original data file 10 using a preset algorithm if necessary.

US 2012/0250682 to Vincent 
[0073] In one example, an encapsulated packet is received to an offload device. The offload device, using the specifications of the framework, can analyze the packet to identify that the packet is encapsulated and has to be handled differently than a conventional TCP or UDP packet. In one example, an encapsulated packet includes inner and outer IP headers. The encapsulated packet also has an opaque field (that can appear as part of the payload), which can be used for protocol-specific information. The length of the opaque field, and the information contained therein, can vary between embodiments. In order to identify the packet as being encapsulated, the outer IP header can contain pre-configured protocol information. Further, the packet can contain at least one two-byte field in the opaque field (although other sizes and locations can be used as well within the scope of other embodiments). The two-byte field can be a pre-configured distance from the start of the opaque field, and the value of the two-byte field also can be pre-configured. The combination of the protocol information in the outer IP header and the format information in the two-byte field of the opaque field can enable the offload device or another network component to recognize that the packet is encapsulated, as well as the format of the encapsulation. Since the offload device does not otherwise look at other information in the opaque header, the opaque header can include information specific to any particular protocol without affecting the processing of the packet by the offload device. The two bytes in the opaque header can identify a specific format of the packet, which can assist in determining the rules or policies for processing the packet. Based upon this the information in the outer IP header and opaque field, the offload device can analyze each received packet to determine whether the packet can be processed using conventional approaches or whether the packet is an encapsulated packet and should be processed according to special rules specified by the framework.

US 2006/0015200 to Takemura
[0091] According to the above-mentioned embodiment, each preset is provided with the header to maintain the information such as C_ID and the data format of each element. Reference only to the header can obtain the data structure of the C scene in the preset without reference to the PC configuration information in the PC data and the variation information Vari in the CF data. When it becomes necessary to change the data structure of the preset in accordance with the change in the PC-based CAD data, the change need not be made immediately. For example, a new component may be added to the CAD data. An existing component may be deleted. A change may be made to the variation information (e.g., the number of inputs or outputs) about the component in the CAD data. In these cases, it is necessary to change the data structure of the associated preset, but not in haste. It just needs to confirm a match of CF_ID between the read origin and the write destination at a timing of necessitating preset data, e.g., reading a preset during the scene recall. A parameter data set may need to be copied between components having the matching U_ID. In this case, the preset's header is used to identify the data structure in the preset. The preset can be reused without reference to the other data.

The prior art of record (Nath in view of Sakura, Choi, Vincent and Takemura) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 2 "... store within the memory a preset flag that indicates that the preset data was communicated to the load control device; responsive to selection of the preset, determine from the preset flag stored within the memory that the preset data was communicated to the load control device; and responsive to determining from the preset flag that the preset data was communicated to the load control device, communicate a second command via the communication circuit to the load control device, wherein the second command comprises the preset identifier and does not include the preset data.” and similarly recited in such manners in other independent claims 8 and 12.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193